BARTLEY G. MAUCH, District Attorney Sauk County
You ask how certified survey maps provided for by sec. 236.34, Stats., can be corrected.
Section 236.295, Stats., allows recording of certain instruments with the register of deeds to correct plats. Section236.295 applies only to correction of plats and not to correction of certified survey maps. Further, plats cannot be corrected by use of certified survey maps. 49 OAG 113, 114 (1960); 55 OAG 14, 18-19 (1966).
Correction of certified survey maps is not mentioned in ch. 236, Stats. Corrections of such maps can be achieved, however, by recording subsequent certified survey, maps.
You ask further how subsequent certified survey maps used for corrections can be cross-referenced
Section 236.34 (2), Stats., provides that certified survey maps be numbered consecutively and be kept in a separate bound volume marked "Certified Survey Maps of . . . . County" by the register of deeds. Section 59.51 (1), Stats., requires that separate indexes be kept of all instruments recorded with the register of deeds. A proper index system will reference all certified survey maps recorded affecting the same parcel or parcels of land.
BCL:JPA